DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,061,521. Although the claims at issue are not identical, they are not patentably distinct as will be explained after the following comparison chart:

Instant Application
US Patent No. 11,061,521
1. A method for capacitive sensing comprising: acquiring first capacitive sensor data from a plurality of sensor electrodes by operating the plurality of sensor electrodes for transcapacitive sensing during one or more transcapacitive sensing blocks; acquiring second capacitive sensor data from the plurality of sensor electrodes by operating the 
wherein the first absolute capacitive sensing block occurs before the one or more transcapacitive sensing blocks; and acquiring second absolute capacitive sensor data from second sensor electrodes of the plurality of sensor electrodes during a second absolute capacitive sensing block, and wherein the second absolute capacitive sensing block occurs after the one or more transcapacitive sensing blocks; and determining positional information for one or more input objects 
wherein the first absolute capacitive sensing block occurs before the one or more transcapacitive sensing blocks, and the second absolute capacitive sensing block occurs after the one or more transcapacitive sensing blocks.
2. The method of claim 1, wherein determining the positional information for the one or more input objects comprises: comparing the first absolute capacitive sensor data with the second absolute capacitive sensor data; and adjusting the first capacitive sensor data based on a difference between first absolute capacitive sensor data and the second absolute capacitive sensor data.
3. The method of claim 1, wherein the determining the positional information for the one or more input objects comprises: comparing the first absolute capacitive sensor data with the second absolute capacitive sensor data; and adjusting the first capacitive sensor data based on a difference between first absolute capacitive sensor data and the second absolute capacitive sensor data.
3. A method for capacitive sensing comprising: acquiring first capacitive sensor data from a plurality of sensor electrodes by operating the plurality of sensor electrodes for trans capacitive sensing signals during one or more trans capacitive sensing blocks; acquiring second capacitive sensor data from the plurality of sensor electrodes by operating the sensor electrodes for absolute capacitive sensing during a first one or more absolute capacitive sensing blocks; acquiring third capacitive sensor data from the plurality of 

4. The method of claim 3, wherein: acquiring the second capacitive sensor data comprises: acquiring first absolute capacitive sensor data 

acquiring first absolute capacitive sensor data from first sensor electrodes of the plurality of sensor electrodes during a first absolute capacitive sensing block, wherein the first absolute capacitive sensing block occurs before the one or more transcapacitive sensing blocks; and acquiring second absolute capacitive sensor data from second sensor electrodes of the plurality of sensor electrodes during a second absolute capacitive sensing block, and wherein the second absolute capacitive sensing block occurs after the one or more transcapacitive sensing blocks; and a determination module configured to determine positional information for one or more input objects based on the first capacitive sensor data and the second capacitive sensor data.






wherein the first absolute capacitive sensing block occurs before the one or more transcapacitive sensing blocks, and the second absolute capacitive sensing block occurs after the one or more transcapacitive sensing blocks.
9. An input device comprising: a plurality of sensor electrodes; and a processing system coupled to the plurality of sensor electrodes, the processing system configure d to: acquire first capacitive sensor data from the plurality of sensor electrodes by operating the plurality of sensor electrodes for trans capacitive sensing signals during one or more trans capacitive sensing blocks; acquire second capacitive sensor data from the plurality of sensor electrodes by operating the plurality of sensor electrodes for absolute capacitive sensing during a first one or more absolute capacitive sensing blocks, wherein acquiring the second capacitive sensor data comprises: acquiring first absolute capacitive sensor data from first sensor electrodes of the plurality of sensor electrodes during a first absolute wherein the first absolute capacitive sensing block occurs before the one or more transcapacitive sensing blocks; and acquiring second absolute capacitive sensor data from second sensor electrodes of the plurality of sensor electrodes during a second absolute capacitive sensing block, and wherein the second absolute capacitive sensing block occurs after the one or more transcapacitive sensing blocks; and determine positional information for one or more input objects based on the first capacitive sensor data and the second capacitive sensor data.



11. An input device comprising: a plurality of sensor electrodes; and a processing system coupled to the plurality of sensor electrodes, the processing system configure d to: acquire first capacitive sensor data from the plurality of sensor electrodes by operating the plurality of sensor electrodes for trans capacitive sensing signals during one or more trans capacitive sensing blocks; acquire second capacitive sensor data from the plurality of sensor electrodes by operating the plurality of sensor electrodes for absolute capacitive sensing during a first one or more absolute capacitive sensing blocks; acquire third capacitive sensor data from the plurality of sensor electrodes by operating the plurality of sensor electrodes for absolute capacitive sensing during a second one or more absolute capacitive sensing blocks, wherein the first one or more absolute capacitive sensing blocks occur before the one or more 




14. The processing system of claim 13, wherein the detect the one or more artifacts comprises: determine a number of the one or more input objects from the second capacitive sensor data; detect a mismatch between the first capacitive sensor data and the second capacitive sensor data; and determine a presence of one or more hovering input objects, wherein the adjust the first capacitive 

15. An input device comprising: a plurality of sensor electrodes; and a processing system coupled to the plurality of sensor electrodes, the processing system configured to: acquire first capacitive sensor data from the plurality of sensor electrodes by operating the plurality of sensor electrodes for transcapacitive sensing during one or more transcapacitive sensing blocks; acquire second capacitive sensor data from the plurality of sensor electrodes by operating the plurality of sensor electrodes for absolute capacitive sensing during one or more absolute capacitive sensing blocks, wherein the acquire the second capacitive sensor data comprises: 

16. The input device of claim 15, wherein the first absolute capacitive sensing block occurs before the one or more transcapacitive sensing blocks, and the second absolute capacitive sensing block occurs after the one or more transcapacitive sensing blocks.
 
17. The input device of claim 16 wherein the determine the positional information for the one or more input objects comprises: comparing the first absolute capacitive sensor data with the second absolute capacitive 

18. The input device of claim 15, wherein the processing system is further configured to: filter the first capacitive sensor data in response to detecting a lift or land event.

19. The input device of claim 15, wherein the first and second absolute capacitive sensing blocks occur before the one or more transcapacitive sensing blocks, and the processing system is further configured to: acquire third absolute capacitive sensor data from the first sensor electrodes during a third absolute capacitive sensing block; acquire fourth absolute capacitive sensor data from the second sensor electrodes during a fourth absolute capacitive sensing block, and wherein the third and fourth absolute capacitive sensing blocks occur after the one or more transcapacitive sensing blocks; and compare the first absolute capacitive sensor 

20. The input device of claim 15, wherein the first and second absolute capacitive sensing blocks occur before the one or more transcapacitive sensing blocks, and wherein the determine the positional information for the one or more input objects comprises: detect one or more artifacts in the first capacitive sensor data based on at least one of the first absolute capacitive sensor data and the second absolute capacitive sensor data; and adjust the first capacitive sensor data in response to detecting the one or more artifacts.








because it is clear that all the elements of the instant application claims 1, 8 and 15 are to be
found in US Patent No. 11,061,521 claims 1, 5, and 9, as the instant application claims 1, 8 and 15 fully encompass US Patent No. 11,061,521 claims 1, 5, and 9. The difference between the instant application claims 1, 8 and 15 and US Patent No. 11,061,521 claims 1, 5, and 9 lies in the fact that US Patent No. 11,061,521 claims 1, 5, and 9 includes more elements and is thus more specific than instant application claims 1, 8 and 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 11, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goudarzy (US 2017/0192605).

As to claims 1, 8, and 15, Goudarzy discloses an input device (Fig. 1, (100)[0038]) comprising: a plurality of sensor electrodes (Fig. 2, (200)[0043]); a processing system (Fig. 1, (110)[0038])coupled to the plurality of sensor electrodes[0032], a sensor circuit (Fig. 1, 

As to claims 4, 11, and 18, further, Goudarzy discloses filtering the first capacitive sensor data in response to detecting a lift or “land” event [0057] (“processing the revised transcapacitive image may be performed using segmentation to identify clumps in the revised capacitive image, performing peak detection for each clump, filtering erroneous input objects (e.g., palms or other large input objects) based on size and other attributes of the clumps, and performing other processing. In one or more embodiments, for each clump, the position of an input object may correspond to a peak in a clump”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 7, 13, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goudarzy (US 2017/0192605) in view of Bharathan et al. (US 2016/0154507).


Bharathan discloses comparing the first absolute (self-capacitive) capacitive sensor data (Fig. 7, (702)) with the second absolute (self-capacitive) capacitive sensor data (Fig. 7, (704)[0071]; and adjusting the first capacitive sensor data based on a difference between first absolute capacitive sensor data and the second absolute capacitive sensor data [0071]. It would have been obvious to one of ordinary skill in the art at the time of filing to  compare the absolute capacitive sensor data, as taught by Bharathan, in the device of Goudarzy, in order to provide the accurate identification of touch events and hover events, thus providing accurate and effective distinction between the two [0025].

As to claims 6, 13, and 20, further, Goudarzy does not specifically disclose the first and second absolute (self-capacitive) capacitive sensing blocks occur before the one or more transcapacitive sensing blocks, and wherein the determining the positional information for the one or more input objects comprises: detecting one or more artifacts in the first capacitive sensor data based on at least one of the first absolute capacitive sensor data and the second absolute capacitive sensor data; and adjusting the first capacitive sensor data in response to detecting the one or more artifacts.
Bharathan discloses the first (Fig. 6, (602)[0051] and second absolute capacitive sensing blocks (Fig. 6, 604)[0051] occur before the one or more transcapacitive sensing blocks (Fig. 6, (606)[0052], and wherein the determining the positional information for the one or more input 

As to claims 7 and 14, further, Goudarzy does not specifically disclose the detecting the one or more artifacts comprises: determining a number of the one or more input objects based on the second capacitive sensor data; detecting a mismatch between the first capacitive sensor data and the second capacitive sensor data; and determining a presence of one or more hovering input objects, wherein adjusting the first capacitive sensor data in response to detecting the one or more artifacts comprises adjusting the first capacitive sensor data based on at least one of: a determination that the number of the one or more input objects is one; a detection of the mismatch between the first capacitive sensor data and the second capacitive sensor data; and a determination of a lack of a presence of hovering input objects.
Bharathan discloses determining a number of the one or more input objects based on the second capacitive sensor data (Fig. 7, (710, 712, 714)[0060]); detecting a mismatch between the first capacitive sensor data and the second capacitive sensor data [0047, 0088] and Fig. 8, (822, 824); and determining a presence of one or more hovering input objects(Fig. 7, 716)[0073], wherein .

Allowable Subject Matter
Claims 2, 5, 9-10, 12, 16-17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and after the above Double Patenting rejection is overcome.

The following is a statement of reasons for the indication of allowable subject matter: Claims 2, 5, 9-10, 12, 16-17, and 19 are indicated as allowable since certain key features of the claimed invention are not taught or fairly suggested by the prior art. In claims 2, 9, and 16, “the first absolute capacitive sensing block occurs before the one or more transcapacitive sensing blocks, and the second absolute capacitive sensing block occurs after the one or more transcapacitive sensing blocks”. In claims 5, 12, and 19, “the third and fourth absolute capacitive sensing blocks occur after the one or more transcapacitive sensing blocks; comparing the first absolute capacitive sensor data with the third absolute capacitive sensor data; and comparing the second absolute capacitive sensor data with the fourth absolute capacitive sensor data to generate updated absolute capacitive sensor data”. The closest prior art of record, (see Goudarzy (US 2017/0192605) and Bharathan et al. (US 2016/0154507) above), singularly or in combination, fail to anticipate or render the above underlined limitations obvious, together with all the other limitations of the claims. Claim 10 is objected as to being dependent on objected claim 9, and claim 17 is objected as to being dependent on objected claim 16.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO OSORIO whose telephone number is (571)272-7676.  The examiner can normally be reached on M-F 9 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571)272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/RICARDO OSORIO/Primary Examiner, Art Unit 2692